                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

LANCE ELLIS (#303379)
                                                          CIVIL ACTION
VERSUS
                                                          NO. 18-609-JWD-RLB
JASON KENT, ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 9) dated March 30, 2020, to which no objection

was filed;

       IT IS ORDERED that the petitioner’s application for habeas corpus relief is denied,

with prejudice, as untimely.

       IT IS FURTHER ORDERED that, in the event that the petitioner seeks to pursue an

appeal, a certificate of appealability shall be denied.

       Signed in Baton Rouge, Louisiana, on April 14, 2020.

                                                      S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
